Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 02, 2022

The Court of Appeals hereby passes the following order:

A22A1492. TOMICHEALINE WEST v. THE STATE.

      In 2017, Tomichealine West pleaded guilty to armed robbery. Four years later,
proceeding pro se, he filed a motion for an out-of-time appeal. On April 7, 2022, the
trial court dismissed West’s motion, and he filed this appeal on May 12, 2022. We
lack jurisdiction.
       A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of the notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Veasley v. State, 272
Ga. 837, 838 (537 SE2d 42) (2000). West filed his notice of appeal 35 days after
entry of the trial court’s order dismissing his motion. Accordingly, this appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.1

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/02/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
        We also note that the Georgia Supreme Court recently determined that a trial
court lacks authority to grant an out-of-time appeal and such a motion must be
dismissed. Cook v. State, ___ Ga. ___ (5) (870 SE2d 758, 782-783) (2022).
Accordingly, even if his appeal was timely, West would not be entitled to any relief.